Citation Nr: 0927143	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  09-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for radiculopathy of 
the right lower extremity.

2.  Entitlement to service connection for radiculopathy of 
the left lower extremity.

3.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease with lumbosacral strain, residual 
of fractured 12th dorsal vertebra.

4.  Entitlement to a compensable evaluation for fracture of 
the left clavicle.

5.  Entitlement to a compensable evaluation for fracture of 
the right second rib.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision in by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Preliminary review of the Veteran's claims folder reveals 
that the Veteran filed a claim for service connection for 
neuropathy of the left and right lower extremities.  That 
issue was not adjudicated in the July 2008 rating decision, 
and it does not appear that the Veteran has withdrawn the 
claim.  Inasmuch as the issue has not been fully developed 
and is not currently before the Board, it is referred to the 
RO for action deemed appropriate.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence prepondrates against 
the presence of radiculopathy involving either lower 
extremity.  

2.  The Veteran's current 60 percent rating for his back 
disability is the maximum evaluation allowed based upon 
limitation of motion or incapacitating episodes of 
intervertebral disc syndrome; there is no competent evidence 
of ankylosis of the spine or any other neurological deficit 
warranting a separate compensable rating.


3.  The Veteran's service-connected fracture of the left 
clavicle (minor) is not manifested by nonunion, malunion, or 
recurrent dislocation of any joint. 

4.  The Veteran's service-connected fracture of the left 
second rib is not manifested by impairment which is analogous 
to removal of one rib or resection of two or more ribs 
without regeneration.


CONCLUSIONS OF LAW

1.  The Veteran does not have radiculopathy of the right 
lower extremity which is proximately due to, aggravated by, 
or the result of his service-connected lumbar spine 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2008).

2.  The Veteran does not have radiculopathy of the left lower 
extremity which is proximately due to, aggravated by, or the 
result of his service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2008).

3.  The criteria for an evaluation in excess of 60 percent 
for degenerative disc disease with lumbosacral strain, 
residual of fractured 12th dorsal vertebra, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5243 (2008).

4.  The criteria for a compensable disability rating for 
fracture of the left clavicle are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 
5203 (2008).

5.  The criteria for a compensable disability rating for 
fracture of the left second rib are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, DC 
5297 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in February 2008, the RO informed the 
Veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  Although it is no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The U.S. Court of Appeals for Veterans Claims has held that, 
for an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; that 
it include at least general notice of more particularized 
bases of granting increased evaluations where, as here, 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The Veteran was provided this more detailed notice in a 
December 2008 letter, which included the criteria for 
evaluation of his service-connected lumbar spine, left 
clavicle, and left second rib disabilities, and an 
explanation for the decisions reached.  The claims were 
readjudicated in the January 2009 statement of the case, 
thereby curing any timeliness defect.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the Veteran in proceeding with the present decision.  Since 
the claims are being denied, any such questions are moot.  
Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claims has been obtained and associated with the claims file, 
and neither he nor his representative have identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  



II.  Service Connection - Radiculopathy of the Lower 
Extremities

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was 

already pending when the new provisions were promulgated, the 
Board may consider this appeal under the law as in effect 
both before and after the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Service connection for degenerative disc disease with 
lumbosacral strain, residual of a fractured 12th dorsal 
vertebra, rated as 60 percent disabling, is in effect.  The 
Veteran contends that he has developed radiculopathy in both 
lower extremities secondary to this service-connected 
disability.  Currently, he does not otherwise contend that 
the radiculopathy began in service, or is directly related to 
his active service, nor is this shown by the record to be the 
case, thus limiting his argument to principles of secondary 
service connection.  Accordingly, the Board will analyze the 
claim on that basis.  

Relevant clinical findings include VA outpatient treatment 
records dated from July 2004 to January 2008 which are 
negative for findings suggestive of radiculopathy.  In 2007, 
examination of the legs revealed no edema, masses, deformity, 
discoloration, cyanosis, or tenderness.  The neurological 
examination was grossly intact.  

During VA examination in July 2008, the Veteran complained of 
chronic low back pain that radiated to both hips, but not 
down the legs.  He also complained of weakness, poor balance 
and that he could only stand for brief periods with support.  
Neurological examination revealed straight leg raising was 
negative to 90 degrees.  Babinski testing was negative and 
deep tendon reflexes in the patella were 0 bilaterally and in 
the Achilles were 2+.  There was 4/5 weakness of the right 
peroneal muscles, but other muscles tested were 5/5.  
Neuropathy of both feet was evident.  The diagnosis was 
degenerative joint disease of the lumbar spine with chronic 
back pain with no evidence of radiculopathy.  This medical 
report provides an opinion, consistent with the Veteran's 
medical history and uncontroverted by any other medical 
evidence of record.  

The Board finds that service connection for radiculopathy is 
not warranted.  Here, the primary impediment to a grant of 
service connection is the absence of medical evidence of a 
diagnosis.  Post-service medical records are entirely 
negative for complaints, findings, or treatment suggestive of 
radiculopathy.  While the Board does not dispute that the 
Veteran may experience symptomatology, there is no objective 
clinical confirmation that he suffers from actual 
radiculopathy.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  Although, 
the Board does not dispute the presence of neuropathy, the VA 
examiner did not associate it with the Veteran's service-
connected lumbar spine, nor do the remaining post-service 
medical records establish any nexus in this regard.  

In the absence of clear diagnosis of radiculopathy an award 
of service connection is not warranted.  This also refutes 
any grant of service connection on a secondary basis, which 
would be permitted if a service-connected disability were 
causing aggravation of a non-service-connected disability, 
because such a relationship must be shown by medical 
evidence.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

III.  Increased Ratings - Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

A.  Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability is 
currently evaluated as 60 percent disabling under DC 5243.  

It is apparent that the 60 percent rating was assigned under 
38 C.F.R. § 4.71a, DC 5293, which was in effect prior to 
September 22, 2002, as none of the current criteria for 
rating disabilities of the back or spine permits an 
evaluation in excess of 50 percent, aside from rating 
orthopedic and neurological manifestations of a back 
disability separately (see below).  In any event, since the 
Veteran filed his current claim in 2008, after the effective 
date of the most recent amendments to the rating criteria, 
his back disability may only be rated under the current 
criteria.  See Kuzma v. Principi, supra

Under DC 5243, the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, in 
relevant part, if there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, a maximum 60 percent rating is warranted.  38 C.F.R. 
§ 4.71a, (2008).

In support of the current claim are VA outpatient treatment 
records dated from July 2004 to January 2008, which show 
continued evaluation and treatment of the Veteran's lumbar 
spine disability.  Evaluation in 2007 showed full active 
range of motion with normal strength and no evidence of 
masses, deformity, discoloration or cyanosis.  The records 
are entirely negative for complaints, findings, or treatment 
associated with chronic neurological manifestations.

During VA examination in July 2008, the Veteran complained of 
chronic low back pain that radiated to both hips, but not 
down the legs.  He also complained of weakness and poor 
balance.  His history was also significant for bilateral hip 
replacement.  He had significant mobility problems and used 
an electric scooter for almost all mobility, but was 
independent in activities of daily living.  Examination 
revealed tenderness of the lumbar spine, at L4 through the 
sacrum, over both sacroiliac joints and buttocks.  On range 
of motion testing, flexion was to 45 degrees, extension to 0 
degrees, lateral bending to 10 degrees bilaterally, and 
rotation to 10 degrees bilaterally.  He performed all motions 
while holding onto objects for support.  Repetitive motion 
was not done as the examiner felt it would not yield any 
further information and would only put the Veteran at risk of 
falling.  Neurological examination revealed straight leg 
raising was negative to 90 degrees.  Babinski was negative 
and deep tendon reflexes in the patella were 0 bilaterally 
and in the Achilles were 2+.  There was 4/5 weakness of the 
right peroneal muscles, but other muscles tested were 5/5.  
Neuropathy of both feet was evident.  There was no evidence 
of radiculopathy.  

Because a 60 percent rating is the highest possible rating 
when intervertebral disc syndrome is rated based on 
incapacitating episodes, the only way to obtain a higher 
rating is to evaluate the orthopedic and neurologic 
components separately.  Aside from some motor strength 
weakness of the right peroneal muscles, there is no competent 
evidence of any neurological deficit warranting a separate 
compensable rating, specifically radiculopathy.  While the 
record does reflect evidence of neuropathy in the toes of 
both feet, a higher disability rating is not warranted since 
the evidence of record does not reflect that the neuropathy 
is etiologically related to the service-connected back 
disability.  38 C.F.R. § 4.71a.  Therefore separately ratable 
chronic neurological findings have not been demonstrated for 
a higher rating.

The Board has also considered evaluation of the Veteran's 
lumbar spine disability under all potentially appropriate 
diagnostic codes to determine whether an evaluation higher 
than 60 percent can be assigned.  However, the highest 
schedular rating based on limitation of motion is 40 percent.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (after DCs 5235-5243).  (2008).  
The Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that all complaints of pain, fatigability, etc., shall be 
considered when put forth by a veteran.  However, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot support a 
higher rating here because the Court has held that there is 
no basis for a rating higher than the maximum scheduler 
rating for additional limitation of motion due to pain or 
functional loss under these provisions.  See VAOPGCPREC 36- 
97; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Moreover as there is no evidence of ankylosis, unfavorable or 
otherwise, a 100 percent rating is not applicable to this 
case.  38 C.F.R. § 4.71a, DCs 5235-5243 (2008).  Accordingly, 
there is no basis for a higher rating. 

B.  Fracture of the Left Clavicle 

The Veteran's fracture of the left clavicle has been 
evaluated as noncompensably disabling under DC 5203.  Under 
that diagnostic code, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, (2008).

In this case there is very little clinical data to support 
more than minimal symptomatology associated with the 
Veteran's left clavicle disability.  During VA examination in 
July 2008, the Veteran had no current complaints concerning 
the left clavicle and palpation of the left clavicle revealed 
no defect.  The Board notes that aside from this VA 
examination, there is no objective indication that the 
Veteran has sought or received any regular treatment for his 
left shoulder.  VA outpatient treatment records dated from 
July 2004 to January 2008 show that during a recent 
evaluation in 2007 flexion and abduction of the left shoulder 
was to 130 degrees, and shoulder strength was 4-4+/5.  

To warrant a compensable rating under DC 5203, there must be 
medical evidence of impairment of the clavicle, with either 
malunion; or nonunion with or without loose movement.  As 
discussed above, the medical evidence does not show that 
either of these conditions are part of the Veteran's service-
connected left clavicle fracture residuals.

The Board has also considered functional loss of the left 
shoulder, as is required under 38 C.F.R. §§ 4.40 and 4.45.  
However, the evidence of record revealed little, if any, 
functional loss, and this symptomatology is consistent with 
the current evaluation assigned.  There is no objective 
evidence to show that pain, flare-ups of pain, weakness, 
fatigue, incoordination, swelling, deformity, disuse atrophy, 
or any other symptom or clinical finding results in 
additional functional limitation to a degree that would 
support a compensable rating under the applicable rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1996).

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the Veteran a compensable disability 
evaluation.  There is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
related to the service-connected left shoulder disability, as 
contemplated by DCs 5200 and 5202.  Moreover, when the 
Veteran recently underwent a VA evaluation in 2007, he 

achieved 130 degrees of abduction on the left, i.e., he was 
capable of reaching the arm to a point higher than shoulder 
level when performing abduction.  Active forward elevation of 
the left shoulder was also to 130 degrees.  In order to be 
entitled to a compensable evaluation under DC 5201, 
limitation of motion of the arm must be to no more than 
shoulder level.  This has not been demonstrated.  Thus, these 
diagnostic codes would not provide a basis for a compensable 
rating.  See 38 C.F.R. § 4.71a, DCs 5200, 5202 and 5201 
(2008).  Accordingly, there is no basis for a higher rating. 

C.  Fracture of the Left Second Rib

The Veteran's fracture of the left second rib has been 
evaluated as noncompensably disabling under DC 5297.  A 10 
percent disability rating is warranted for removal of one rib 
or resection of two or more ribs without regeneration.  A 20 
percent disability rating requires the removal of two ribs.  
A 30 percent evaluation is warranted where three or four ribs 
have been removed.  A 40 percent evaluation is warranted 
where five or six ribs have been removed and a maximum 50 
percent evaluation is warranted for the removal of six or 
more ribs.  38 C.F.R. § 4.71a.

In this case, there is also very little clinical data to 
support more than minimal symptomatology associated with the 
Veteran's left second rib fracture disability.  During VA 
examination in July 2008, he had no current complaints 
concerning the left second rib and palpation of the left 
second rib produced no discomfort.  The Board notes that 
aside from this VA examination, there is no objective 
indication that the Veteran has sought or received any 
regular treatment for his left second rib.  

In order for a compensable disability rating to be assigned 
under DC 5297, there must be, at a minimum, removal of one 
rib or the resection of two or more ribs without 
regeneration.  Here, the evidence of record does not 
demonstrate, nor does the Veteran claim, that any of the ribs 
has been removed or resected.  Therefore, a compensable 
rating for his service-connected fracture of left second rib 
is not warranted.  




In addition, neither the Veteran nor the VA examiner has 
indicated that any pain or flare-ups result in functional 
loss, disability, or other manifestations which would equate 
to removal or resection of the rib.  The evidence of record 
does not indicate limitation of function of movement or of 
daily activities from this injury.  See 38 C.F.R. §§ 4.40. 
4.45, 4.59; DeLuca v. Brown, supra.  Therefore, the Board 
concludes that the overall disability picture presented 
warrants no more than a noncompensable evaluation under DC 
5297.  

IV.  Extraschedular Considerations and Conclusion

The Board has also considered the Veteran's contentions 
regarding his symptoms and complaints made during VA 
examination and outpatient evaluations.  But, inasmuch as the 
objective evidence does not substantiate his subjective 
complaints, his assertions alone do not suffice to assign 
higher ratings for any of the service-connected disabilities 
currently on appeal.  There is no means to increase the 
current ratings based on the medical evidence of record.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
disabilities.  The evidence does not establish that they 
cause marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the service-connected disabilities 
necessitate frequent periods of hospitalization.  In light of 
the foregoing, the Veteran's claims do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  We also note that the Veteran has been granted a 
total disability rating based on individual unemployability, 
effective from August 2002.  Therefore, there is no basis for 
remand of this matter to the RO for the review under 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claims for 
increased ratings, and there is no reasonable doubt to be 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) 
(West 2002).

ORDER

Service connection for radiculopathy of the right lower 
extremity is denied.

Service connection for radiculopathy of the left lower 
extremity is denied.

An evaluation in excess of 60 percent for degenerative disc 
disease with lumbosacral strain, residual fractured 12th 
dorsal vertebra, is denied.

A compensable evaluation for fracture, left clavicle, is 
denied.

A compensable evaluation for fracture, right second rib, is 
denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


